          Case 1:18-cv-00413-ER Document 19 Filed 04/06/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MODOU TAGUE,

                           Plaintiff,
                                                                         ORDER
                    – against –
                                                                    18 Civ. 413 (ER)
POLICE CAPTAIN JOHN DOE #1,

                           Defendant.

RAMOS, D.J.:

       On January 17, 2018, Modou Tague, pro se, ﬁled this action against Police Captain John

Doe #1 for violation of his constitutional rights. Doc. 2. On January 25, 2018, the Court issued

a Valentin Order directing the City of New York to identify the Defendant. Doc. 6 at 3. On

November 13, 2018, the Court directed Plaintiﬀ to respond to the City’s interrogatories and

warned that failure to follow Court orders could result in the Court relieving the City of its

obligations under the Valentin Order and dismissal of the complaint. Doc. 13 at 2. On February

1, 2019, the Court granted the City’s request to be relieved of the Valentin Order. Doc. 15. On

December 1, 2020, the Court issued an order directing Plaintiﬀ to show cause why the Court

should not dismiss this action for failure to prosecute by December 14, 2020. Doc. 18. Despite

the Court’s warning that “[f]ailure to comply with Court orders may result in sanctions, including

dismissal for failure to prosecute under Fed. R. Civ. P. 41(b)[,]” Plaintiﬀ has not been in contact

with the Court. Id. Because Plaintiﬀ has been inactive for over two years, and has been

unresponsive to the Court’s order, the Court dismisses this case for failure to prosecute under

Federal Rule of Civil Procedure 41(b).

I.     Standard

       Courts evaluating dismissal under Rule 41(b) must consider
          Case 1:18-cv-00413-ER Document 19 Filed 04/06/21 Page 2 of 3




       (1) the duration of the plaintiﬀ’s failures,
       (2) whether plaintiﬀ had received notice that further delays would result in
           dismissal,
       (3) whether the defendant is likely to be prejudiced by further delay,
       (4) whether the district judge has taken care to strike the balance between
           alleviating court calendar congestion and protecting a party’s right to due
           process and a fair chance to be heard and
       (5) whether the judge has adequately assessed the eﬃcacy of lesser sanctions.


LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citation omitted). When

weighing these factors, “[n]o single factor is generally dispositive.” Baptiste v. Sommers, 768

F.3d 212, 216 (2d Cir. 2014).

II.    Discussion

       Each LeSane factor weighs in favor of dismissal in this case. First, Plaintiﬀ has been

inactive for over two years. Plaintiﬀ’s silence weighs in favor of dismissal. Chappell v. City of

Peekskill, No. 18 Civ. 5901 (PMH), 2020 WL 6947427, at *3 (S.D.N.Y. Nov. 25, 2020) (ﬁnding

“inexcusable” that “Plaintiﬀ has not complied with the Court’s directives and, based upon the

docket, has not taken any steps to advance this matter in more than two years”); Honsaker v. The

City of New York, No. 16 Civ. 3217 (AJN), 2020 WL 6082094, at *3 (S.D.N.Y. Oct. 15, 2020)

(dismissing under Rule 41(b) where “Plaintiﬀ has not responded to the Court’s Orders or

otherwise communicated an intention to participate in this case for more than two years”).

       Second, Plaintiﬀ was on notice that his case would be dismissed if he failed to respond to

the Court’s orders. �e Court ﬁrst warned him that failure to respond to the Court’s orders could

result in dismissal of the complaint in November 2018. Doc. 13 at 2. Subsequently, the Court

speciﬁcally warned Plaintiﬀ that “[f]ailure to comply with Court orders may result in sanctions,

including dismissal for failure to prosecute under Fed. R. Civ. P. 41(b)[,]” Plaintiﬀ has not been

in contact with the Court. Doc. 18.

       Third, prejudice may be presumed from Plaintiff’s “lengthy and inexcusable” two plus

                                                 2
            Case 1:18-cv-00413-ER Document 19 Filed 04/06/21 Page 3 of 3




years of delay. Chappell, 2020 WL 6947427, at *3 (citation omitted); Honsaker, 2020 WL

6082094, at *3 (citation omitted).

         Fourth, Plaintiff has not seized his “right to due process and a fair chance to be heard.”

LeSane, 239 F.3d at 209. Indeed, “[i]t is not the function of this Court to chase dilatory plaintiffs

while other litigants in this district seek access to the courts.” Honsaker, 2020 WL 6082094, at

*3 (citations omitted).

         Fifth, no weaker sanctions than dismissal could remedy Plaintiﬀ’s failure to prosecute

this action. Although Plaintiﬀ is pro se, he must still comply with Court orders. Virola v. Entire

GRVC Dep’t of Mental Health Hygiene Servs., No. 12 Civ. 1005 (ER), 2014 WL 793082, at *3

(S.D.N.Y. Feb. 21, 2014) (collecting cases). Moreover, dismissal is appropriate where, as here,

Plaintiﬀ “appears to have abandoned the litigation.” Dixon v. Urbanskt, No. 17 Civ. 1123

(PMH), 2020 WL 4347736, at *3 (S.D.N.Y. July 29, 2020).

         For all of these reasons, the Court dismisses Plaintiﬀ’s case with prejudice. �e Clerk of

Court is respectfully directed to mail a copy of this Order to Plaintiﬀ and to close the case.

         It is SO ORDERED.


Dated:     April 6, 2021
           New York, New York

                                                               EDGARDO RAMOS, U.S.D.J.




                                                  3
